Attachment to Advisory
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continuation of box 12:  
After final rejection, applicant is entitled to nothing more than cursory review unless the after-final reply merely cancels claims, adopts examiner suggestions, or removes issues for appeal. M.P.E.P. § 714.13, part II. 
The response traverses the 112(a) rejection asserting the rejection indicates the claims while having support for individual limitations of the claims in different portions of the specification does not provide support for the combination of limitations now required.  This argument has been thoroughly reviewed but is not considered persuasive as applicant is picking and choosing limitations.  
The response continues by arguing the limitatiosn are supported by claims 70 and 71 of the WO2018083001 (this appears to be a typographical error as WO2015083001 is a parent application of the instant claims).  This argument has been thoroughly reviewed but is not considered persuasive as neither claim 70 or 71 requres chromosome 21 or at least 1,000 targeting oligonucleotides.  Thus the claims of the WO document and specification as originally filed do not support the amended claims.  
The response begins traversing the rejection by conceding the Absalan teaches  molecular inversion probe contains two target-specific sequences that are complementary to genomic DNA ("Genomic Homology 1" and "Genomic Homology 2"). These sequences are at the 3' and 5' ends of the molecule. In addition, Absalan's 

    PNG
    media_image1.png
    260
    598
    media_image1.png
    Greyscale

Thus contrary to the asserting of the response the target complementary sequences is internal as the MIP is a circle, It is a single sequence with a single mismatch or missing nucleotide and are complementary to the human sequence being examined.  
The response continues traversing the rejection by asserting the secondary references do not overcome the deficiencies of Absalan.  These arguments are not persuasive for the reasons of record.
The response provides no specific arguments to the rejection of claims 74, 77-79.

The response request the ODP rejections be held in abeyance until the claims are deemed allowable.  This argument has been thoroughly reviewed but is not considered persuasive as the claims will not be allowable until the ODP rejections are addressed.
Conclusions
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803.  The examiner can normally be reached on Monday- Friday about 6:00 AM-5:30 PM, every second Friday off, every second Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-07311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	/Steven Pohnert/           Primary Examiner, Art Unit 1634